TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00172-CV


International Metal Sales, Inc., Appellant

v.

Global Steel Corporation and Global Steel Corp., Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 05-566-C368, HONORABLE BURT CARNES, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant International Metal Sales, Inc., has filed a notice of bankruptcy.  The filing
of a bankruptcy petition automatically stays these proceedings. See 11 U.S.C. § 362(a) (2004);
Tex. R. App. P. 8.2.  Accordingly, we abate this appeal.  It is the parties' responsibility to notify the
Court as soon as possible if an event occurs that would allow reinstatement.  See Tex. R. App. P. 8.3.


							____________________________________
							Bob Pemberton, Justice
Before Justices Patterson, Puryear and Pemberton
Bankruptcy
Filed:   January 17, 2008